ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
WestWind Technologies, Inc.                    )     ASBCA Nos. 59118, 59119
                                               )
Under Contract Nos. DAAA09-99-D-0014           )
                    W52P1J-05-D-0010           )

APPEARANCES FOR THE APPELLANT:                       Allen L. Anderson, Esq.
                                                     Michael L. Fees, Esq.
                                                     Jeffrey L. Roth, Esq.
                                                     Ryan G. Blount, Esq.
                                                      F &B Law Firm, P .C.
                                                      Huntsville, AL

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     Kyle E. Chadwick, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.




                                              ~~
       Dated: 9 December 2014



                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
 Services Board of Contract Appeals in ASBCA Nos. 59118, 59119, Appeals of
 WestWind Technologies, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals